DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending and are currently under consideration.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edeline et al (Hormones and Behavior)(IDS Reference).
	Edeline teaches utilizing thyroid hormone on Anguilla anguilla glass eels through the administration of T4 (L-thyroxine) by immersion (see entire document, for instance, Title, Abstract, page 54, left column, second paragraph, and page 55, left column, third paragraph).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edeline et al (Hormones and Behavior) and Yamano et al (J. Comp. Physiol. B.)(Both IDS Reference).
Edeline teaches utilizing thyroid hormone on Anguilla anguilla glass eels through the administration of T4 (L-thyroxine) by immersion (see entire document, for instance, Title, Abstract, page 54, left column, second paragraph, and page 55, left column, third paragraph).  
Edeline, while teaching the incorporation of T4 into water that can be utilized by Anguilla anguilla glass eels, does not directly teach the method steps of claims 6-8.  
Yamano teaches the importance of the role of T4 in eels (see entire document, for instance, page 371, Summary and Introduction).  Yamano further teaches that as eels develop the level of T4 present increases across the pre-, early-, and late metamorphosis (see entire document, for instance, Fig.3a).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize more T4 supplementation earlier in the metamorphosis process and reduce the amount of T4 as the eels are producing more T4 themselves.  One would have been motivated to do so since Edeline teaches the benefits of supplementing T4 for eels, wherein Yamano teaches that the amount of T4 produced by the eels naturally increases over time in the metamorphosis process.  Further, it is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”

Claims 1-5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edeline et al (Hormones and Behavior) and JP2010193902 (Both IDS Reference).
Edeline teaches utilizing thyroid hormone on Anguilla anguilla glass eels through the administration of T4 (L-thyroxine) by immersion (see entire document, for instance, Title, Abstract, page 54, left column, second paragraph, and page 55, left column, third paragraph).  
Edeline, while teaching the incorporation of T4 into water that can be utilized by Anguilla anguilla glass eels, doesn’t directly teach the instantly claimed vitamins.  
JP2010193902 teaches that water used for marine organisms supplemented with vitamins (see entire document, for instance, [0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize vitamins as taught by JP2010193902 in the water of Edeline.  One would have been motivated to do so to provide nutrients to the water of Edeline.  There would be a reasonable expectation of success since JP2010193902 teaches that vitamins and nutrients are added to water utilized for marine organisms, such as the eels of Edeline.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611